PER CURIAM.
This case involves claimed income tax deductions allowed by the Board of Tax Appeals to respondent and others, including Benjamin W. Dyer. .A similar appeal from the same order was prosecuted by the Commissioner in the Second Circuit. The facts in that case are the same as the facts in this case and the same questions are involved. This appeal is reversed and remanded, with directions to decree the asserted deficiencies upon the authority of Commissioner of Internal Revenue v. Benjamin W. Dyer (C. C. A.) 74 F.(2d). 685.